Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

 

CENTRAL DIVISION
)
ROBERT MORROW, )
) Case No.

Plaintiff, )
)

. ) NOTICE OF REMOVAL
)
CREDENCE RESOURCE )
MANAGEMENT, LLC.
Defendant. ;
)

 

PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,
Defendant, Credence Resource Management, LLC (“CRM”), through undersigned
counsel, hereby removes this action from the Iowa District Court for Polk County, Gaus
No. SCSC652617, to the United States District Court for the Southern District of Iowa,
In support of this Notice of Removal, CRM states:

i On March 16, 2020, Plaintiff, Robert Morrow (“Plaintiff”), commenced a
civil action in the Iowa District Court for Polk County, entitled and captioned Robert
Morrow v. Credence Resource Management, LLC, Case No. SCSC652617 (hereinafter
the “State Court Action”). A true and correct copy of the Original Notice and Petition for
Money Judgment is attached hereto as Exhibit A. An Hichaneni to the Petition was

filed separately as an exhibit to the Petition. That exhibit is attached hereto as Exhibit B.
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 2 of 20

2. In the Petition, Pinintice alleges statutory causes of action against CRM
under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq.
Therefore, this Court has jurisdiction over the State Court Action pursuant to 28 U.S.C. §
1331 because plaintiffs Petition alleges a cause of action arising under the laws of the
United States. Because plaintiff affirmatively alleges violations of the FDCPA; the
Petition asserts a federal question under 28 U.S.C. § 1331 and is removable pursuant to
28 U.S.C. § 1441. |

3. CRM was served with a copy of the Original Notice and Petition for Money
Judgment on March 20, 2020. A true and correct copy of plaintiff's proof of service
documents are attached hereto as Exhibits C-E.

4. Upon information and belief, the foregoing documents and exhibits —
constitute all of the process, pleadings, and orders on file in the State Court Action .
proceeding. In accordance with 28 U.S.C. § 1446(a) and LR 81, copies of all process,
pleadings, and orders filed in this action are attached hereto as Exhibits A-E, and by this
reference ‘ucauieeed herein.

a There are i current motions pending and there have been no further
proceedings before the Iowa District Court in the State Court Action.

6. This action has not Bisa previously removed to federal court.

1 The time within which CRM is required by the laws of the United States,
28 U.S.C. § 1446(b), to file this notice of removal has not yet expired. This Notice of -
Removal is timely, having been filed within 30 days of the date on which CRM received

a copy of the Original Notice and Petition for Money Judgment. See 28 U.S.C. § 1446.
Case 4:20-cv-00122-RGE-HCA . Document 1 Filed 04/08/20 Page 3 of 20

8. The Lowa District Court for Polk County is located within the United States
District Court for the Southern District of Iowa. Therefore, venue for purposes of
removal is proper pursuant to 28 U.S.C. § 89(b) because the United States District Court
for the Southern District of lowa embraces the place in which the removed action was
pending. 28 U.S.C. § 1441(a).

9. In accordance with 28 U.S.C. § 1446(d), a copy of this written notice of this
Notice of Removal of this action is being filed with the Clerk of the Iowa District Court
for Polk County and is being caused to be served on all counsel and parties of record,
including plaintiff through his counsel. See Exhibit F attached hereto.

10. In accordance with LR 81, the names of pro se parties, counsel and the law
firms that have appeared in the State Court Action are as follows:

Samuel Marks, Esq.

Marks Law Firm

4225 University Ave., Des Moines, IA 50311
sam@markslawdm.com

Attorney for Plaintiff

Lance W. Lange, Esq.

Faegre Drinker Biddle & Reath LLP

801 Grand Ave., 33™ Floor

Des Moines, IA 50309

_ lance.lange@faegredrinker.com
Attorney for Defendant

WHEREFORE, Defendant, Credence Resource Management, LLC, gives notice
that this.action is removed from the Iowa District Court for Polk County, State of Iowa,.

to the United States District Court for the Southern District of Iowa.
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 4 of 20

Dated: April 8, 2020 _ FAEGRE DRINKER BIDDLE & REATH LLP

_ fs/ Lance W. Lange
Lance W. Lange, AT0004562

lance.lange@faegredrinker.com

801 Grand Avenue, 33rd Floor

Des Moines, IA 50309

Telephone No.: (515) 447-4725
Facsimile No.: (515) 248-9010
ATTORNEY FOR DEFENDANT

CERTIFICATE OF SERVICE
I hereby certify that on April 8, 2020, I electronically filed the foregoing document with
the Clerk of Court by using the Iowa Judicial Branch electronic filing system which will send a

notice of electronic filing to all counsel of record.

/s/ Paulette Ohnemus
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 5 of 20

EXHIBIT A
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 6 of 20
E-FILED 2020 MAR 16 1:46 PM POLK - CLERK OF DISTRICT COURT

Small Claims Form 3.1: Original Notice and Petition for a Money Judgment

 

 

 

 

 

 

 

 

 

 

 

 

In the lowa District Court for Polk County
Plaintiff(s)
Robert Morrow ; ;
(Name) Original Notice and Petition
1128 23rd St
(Address) for a Money Judgment
Des Moines, IA 50314
(Name) ;
(Address)
vs.
Defendant(s)
Credence Resource Management LLC
(Name)
C/O Corporation Service Company If you need assistance to participate in court due to a
(Address) disability, call the disability coordinator (information at
505 5th Ave. Ste 729 https:/Awww.lowacourts.gov/for-the-public/ada/). Persons
(Name) who are hearing or speech impaired may call Relay lowa TTY
Des Moines, IA 50309 (1-800-735-2942). Disability coordinators cannot provide
(Address) legal advice.
To Defendant(s):
1. You are notified that Plaintiff(s) demand(s) from you the amount of $ 6500 plus court

costs based on (state briefly the basis for the demand, not to exceed $6500):

Defendant violated lowa Code § 537.7103(1)(f), lowa Code § 537.7103(4)(e), and 15 U.S.C. § 1692e(2)
(A) by misrepresenting the character, extent, or amount of a debt. Defendant additionally violated 15
U.S.C. §§ 1692e(5) and 1692e(10). See Plaintiff's Exhibit A.

2. Judgment may be entered against you unless you file an Appearance and Answer within 20 days
of the service of the Original Notice upon you. Judgment may include the amount requested plus interest
and court costs.

3. You must electronically file the Appearance and Answer using the lowa Judicial Branch Electronic
Document Management System (EDMS) at httos://www.iowacourts state.ia.us/EFile, unless you obtain
from the court an exemption from electronic filing requirements.

4. If your Appearance and Answer is filed within 20 days and you deny the claim, you will receive
electronic notification through EDMS of the place and time of the hearing on this matter.

5. If you electronically file, EDMS will serve a copy of the Appearance and Answer on Plaintiff(s) or on
the attorney(s) for Plaintiff(s). The Notice of Electronic Filing will indicate if Plaintiff(s) is (are) exempt from
electronic filing, and if you must mail a copy of your Appearance and Answer to Plaintiff(s).

6. You must also notify the clerk’s office of any address change.

Continued on next page

Small Claims Form 3.1, page 1 of 3*
“Upon electronic filing, a clerk's signature page will be attached to this document as page 3.
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 7 of 20
E-FILED 2020 MAR 16 1:46 PM POLK - CLERK OF DISTRICT COURT

/s/ Samuel Z. Marks

Filing Plaintiff or Attorney

Marks Law Firm

Law firm, or entity for which filing is made, if applicable
4225 University Ave. Des Moines, IA 50311
Mailing address

515-276-7211

Telephone number
office@markslawdm.com

/s/

 

Second Plaintiff, if applicable

 

 

Email address
sam@markslawdm.com

Additional email address, if applicable

Law firm, or entity for which filing is made, if applicable

 

Mailing address

 

Telephone number

 

Email address

 

Additional email-address, if applicable

Small Claims Form 3.1, page 2 of 3* ;
“Upon electronic filing, a clerk’s signature page will be attached to this document as page 3.
Case 4:20-cv-00122-RGE-HCA Document 1 Filed 04/08/20 Page 8 of 20

E-FILED 2020 MAR 16 2:13 PM POLK - CLERK OF DISTRICT COURT

STATE OF IOWA JUDICIARY case. SCSC652617

County Polk

Case Tile ROBERT MORROW VS CREDENCE RESOURCE MANAGEMENT LLC

THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING,
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the lowa Judicial Branch website at http://www. iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court,

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:

htip:/Avww.iowacourts. state ja.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA

COURT RULES CHAPTER 16: http://www. iowacourts. state. ia.us/Efile

 

 

Scheduled Hearing:

 

If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (515) 286-3394 . (If you are hearing impaired, call Relay lowa TTY at 1-800-735-2942.)

Date Issued (3/16/2020 02:13:51 PM

 

District Clerk of Polk County

/s/ Awadia Adol

 
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 9 of 20

EXHIBIT B
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 10 of 20

Exhibit A

STATEMENT OF FACTS AND LAW:

Robert Morrow vy. Credence Resource Management LLC

I. Plaintiff is a “debtor” as that term is defined by Iowa Code § 537.7102(6) and a
“consumer” as that term is defined by lowa Code § 537.1301(11) and 15 U.S.C. §
1692a(3).

2. Defendant is a “debt collector” as defined by Iowa Code § 537.7102(5) and 15 U.S.C.
§1692a(6).

3. Plaintiff incurred a “debt,” as that term is defined by Iowa Code § 537.7102(3) and 15
U.S.C. § 1692a(5), to DireeTV LLC, which was used for personal, family, or household
use,

4. The debt in question does not exceed the threshold amount as set forth by Iowa Code §
537.1301(47) and 12 C.F.R. 1026,3(b).

5. Sometime in July, DirecTV mailed Plaintiff a billing statement indicating an amount due
of $144.76.

6. On or about July 22, 2019, 2019, Plaintiff mailed DirecTV a check made payable to
“Direct TV” for $145.00 via certified mail-return receipt requested.

7. On August 13, 2019, Plaintiff's previously described check payable to DirecTV was
negotiated by DirecTV through Wells Fargo.

8. On or about August 19, 2019, Plaintiff's previously described check payable to DirecTV
cleared Plaintiffs financial institution, First Class Community Credit Union.

9. Sometime thereafter, DirectTV sold and/or assigned Plaintiff's account to Defendant
Credence Resource Management LLC.

10. On or about February 3, 2020, Defendant mailed Plaintiff a letter in an attempt to collect
an already-satisfied debt in violation of the lowa Debt Collection Practices Act and the
Fair Debt Collection Practices Act.

1 1, Defendant has violated lowa Code § 537.7103(1)(f) by violating lowa Code §
537.7103(4)(e), 15 U.S.C. § 1692e(2)(A), 15 U.S.C. § 1692e(5), and 15 U.S.C. §
1692e(10). |

12. Defendant has violated lowa Code § 537.7103(4)(e) and 15 U.S.C. § 1692e(2)(A) by

misrepresenting the character, extent, or amount of a debt.
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 11 of 20

13.

14,

16.

Le:

Exhibit A

Defendant has violated 15 U.S.C. § 1692e(5) by threatening to take an action that cannot
legally be taken.
Defendant has violated 15 U.S.C. § 1692e(10) by using false representations in an

_ attempt to collect a debt.
15,

Plaintiff is entitled to recover actual damages. Further, the Plaintiff is entitled to recover
statutory damages in an amount determined by the Court, but not less than one hundred
dollars nor more than one thousand dollars for Defendant’s violations of the lowa Debt
Collection Practices Act pursuant to lowa Code § 537.5201(1)(a)(25).

Additionally, the Plaintiff is entitled to actual damages pursuant to Fair Debt Collection
Practices Act 15 U.S.C. § 1692k(a)(1) and statutory damages in an amount up to $1,000.00
for the benefit of the Plaintiff pursuant to 15 U.S.C. § 1692k(a)(2)(A).

Plaintiff is entitled to an award of the costs of this action and reasonable attorney fees for
Defendant’s violations of the lowa Debt Collection Practices Act pursuant to lowa Code §
537.5201(8) and for Defendant’s violations of the Fair Debt Collect Practices Act pursuant
to 15 U.S.C. § 1692k(a)(3).
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 12 of 20

EXHIBIT C
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 13 of 20

oie teainineeaes ta IELD 05771 SCSC652617 - 2020 MAR 24 08:43 AM POLK
Bed Postal SERVICE “CLERK OF DISTRICT COURT Page 1 of 1

March 20, 2020
Dear MAIL MAIL:

The following is in response to your request for proof of delivery on your item with the tracking number:
_ 9214 8901 0661 5400 0149 7714 85.

Item Details

 

Status: Delivered, Front Desk/Reception/Mail Room
Status Date / Time: March 20, 2020, 11:29 am
Location: DES MOINES, IA 50309
Postal Product: First-Class Mail®
Extra Services: Certified Mail™
Return Receipt Electronic
Recipient Name: CREDENENCE RESOURCE MANAGEMENT LLC
Reed
Signature of Recipient:
g P QA GS 219

Address of Recipient! = PS nag

 

 

 

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.

Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,

United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004

The customer reference information shown below is not validated or endorsed by the
United States Postal Service. It is solely for customer use.

Reference ID: 92148901066154000149771485
SCSC652617

CREDENENCE RESOURCE MANAGEMENT LLC
505 5TH AVE STE 729

C/O CORPORATION SERVICE COMPANY

DES MOINES, IA 50309-0000
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 14 of 20

EXHIBIT D
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 15 of 20

sy UNITED sTatEyILED 05771 SCSC652617 - 2020 MAR 24 08:42 AM POLK
Bed rosiat service CLERK OF DISTRICT COURT Page Toft

March 20, 2020
Dear MAIL MAIL:

The following is in response to your request for proof of delivery on your item with the tracking number:
9214 8901 0661 5400 0149 7719 11.

 

Status: . Delivered, Front Desk/Reception/Mail Room
Status Date / Time: March 20, 2020, 11:29 am
Location: DES MOINES, IA 50309
Postal Product: First-Class Mail®
Extra Services: Certified Mail™
Return Receipt Electronic
Recipient Name: CREDENCE RESOURCE MANAGEMENT LLC
Signat f Recipient Reed

ignature of Recipient:

. ' Wie A'S <1)

Address of Recipient: LP oS 19

 

 

 

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.

Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,

United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004

The customer reference information shown below is not validated or endorsed by the
United States Postal Service. It is solely for customer use.

Reference ID: 92148901066154000149771911
SCSC652617

CREDENCE RESOURCE MANAGEMENT LLC
C/O CORPORATION SERVICE COMPANY
905 5TH AVE STE 729 |

DES MOINES, IA 50309-0000
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 16 of 20

EXHIBIT E
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 17 of 20

POLK COUNTY CLERK OF court E-FIL '34 PM POLK
POLK COUNTY JUSTICE CENTER Page 1 of 1
DES MOINES, IA 50309-4044

9214 8901 0661 5400 0149 7719 11
RETURN RECEIPT (ELECTRONIC)

SCSC652617

CREDENCE RESOURCE MANAGEMENT LLC
C/O CORPORATION SERVICE COMPANY
505 STH AVE STE 729

DES MOINES, IA 50309

 

CUT / FOLD HERE
Zone 1

 

Gx" ENVELOPE
CUT / FOLD HERE

 

GUT / FOLD HERE

IMpbCertified8x5Label v2016.09.29.91
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 18 of 20

EXHIBIT F
Case 4:20-cv-00122-RGE-HCA Document1 Filed 04/08/20 Page 19 of 20

IN THE IOWA DISTRICT COURT FOR POLK COUNTY

 

MANAGEMENT, LLC.

Defendant.

)
ROBERT MORROW, )
) Case No. SCSC652617
Plaintiff, )
)
Mi y NOTICE OF REMOVAL
)
CREDENCE RESOURCE )
)
)
)
)
)

 

To: — The Clerk of the Iowa District Court in and for Polk County:

PLEASE TAKE NOTICE that Defendant in the above-captioned action, Credence
Resource Management, LLC (“CRM”) on this date has filed a Notice of Removal under
28 U.S.C. §§ 1331, 1441 and 1446, thereby removing this action from the Iowa District
Court for Polk County to the United States District Court for Southern District of Iowa.

In accordance with the provisions of 28 U.S.C. § 1446, a copy of the Notice of
Removal is attached to this Notice as Exhibit 1 and by this reference is incorporated herein.
The state court is now precluded from conducting any further proceedings unless and until
the action is remanded from the United States District Court for the Southern District of
Iowa.

Dated: April 8, 2020 FAEGRE DRINKER BIDDLE & REATH LLP

/s/ Lance W. Lange
Lance W. Lange, AT0004562

lance.lange@faegredrinker.com
801 Grand Avenue, 33rd Floor
Des Moines, IA 50309
Case 4:20-cv-00122-RGE-HCA Document 1 Filed 04/08/20 Page 20 of 20

Telephone No.: (515) 447-4725 .
Facsimile No.: (515) 248-9010
ATTORNEY FOR DEFENDANT

CERTIFICATE OF SERVICE
I hereby certify that on April 8, 2020, I electronically filed the foregoing document with
the Clerk of Court by using the Iowa Judicial Branch electronic filing system which will send a

notice of electronic filing to all counsel of record.

/s/ Paulette Ohnemus
